NUMBER 13-21-00341-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


CITY OF CEDAR PARK,                                                         Appellant,

                                          v.

JUAN DELAPENA, INDIVIDUALLY
AND AS NEXT FRIEND OF C.D.L.P,
A MINOR; AND KORINA DELAPENA,
INDIVIDUALLY AND ON BEHALF OF
THE ESTATE OF C.D., A DECEASED MINOR,                                      Appellees.


                 On appeal from the 201st District Court
                       of Travis County, Texas.


                        MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

    In this case involving the tragic drowning of a young child at a public pool, the City
of Cedar Park (City) appeals from the denial of its plea to the jurisdiction. In what we

construe as a single issue, the City contends that the circumstances of this case fall

outside the Texas Tort Claims Act’s (TTCA) limited waiver of immunity.1 We reverse and

render a judgment of dismissal for want of jurisdiction.2

                                           I.      BACKGROUND

        On June 4, 2019, High Hopes Summer Camp took its campers to Buttercup Pool,

which is owned and operated by the City. One of those campers was Catiana, a six-year-

old girl with autism and Down Syndrome, who could not swim. Catiana’s parents,

appellees Juan and Korina Delapena, had multiple conversations with camp staff about

Catiana’s inability to swim. The staff assured them that Catiana would be taken care of

and that there was no need for them to provide a life jacket for Catiana because one

would be available at the pool.

        Buttercup Pool’s written safety policy requires camps to actively supervise

campers with at least one camp counselor for every ten campers. Under the policy, if a

camp does not have enough counselors present to satisfy this requirement, the camp

should be denied entry to the pool. Some evidence in the record suggests that, on the

day in question, High Hopes Summer Camp was admitted to the pool with only ten




        1 This appeal was transferred to us from the Third Court of Appeals in Austin pursuant to a docket-

equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. §§ 22.220(a)
(delineating the jurisdiction of appellate courts), 73.001 (granting the supreme court the authority to transfer
cases from one court of appeals to another at any time that there is “good cause” for the transfer).
        2Although the law favors the City in this case, we caution City’s counsel that ad hominem attacks
on opposing counsel are neither welcome nor persuasive. See Antonin Scalia & Bryan A. Garner, Making
Your Case: The Art of Persuading Judges 34–35 (2008).
                                                       2
counselors available to supervise 112 campers.3

       According to an eyewitness, three lifeguards were on duty, and although there was

a bin full of lifejackets available for campers to use, none of the campers were wearing

lifejackets. According to one of the campers, Catiana entered the pool while camp staff

had their backs turned to the campers. A lifeguard noticed Catiana in distress, but by the

time Catiana was pulled from the water, she was unresponsive. Catiana died the next

day.

       The Delapenas originally filed a friendly suit against High Hopes Summer Camp.

They subsequently amended their petition to bring survival and wrongful death claims

against the City, as well as a bystander claim on behalf of Catiana’s sister, who witnessed

Catiana’s drowning. They alleged the City was negligent in: (1) operating the pool without

an adequate number of qualified lifeguards; (2) failing to provide Catiana with an available

life jacket; and (3) negligently implementing the City’s pool safety policy.

       The City filed a plea to the jurisdiction arguing that the Delapenas failed to allege

a valid waiver of immunity under the TTCA. The City also submitted jurisdictional

evidence, including copies of the City’s written rules and policies concerning the operation

of Buttercup Pool and a document the City referred to as the “Cedar Park Aquatics Safety

Plan,” which is a report authored by a risk management consultant prior to the incident.

The City also submitted evidence from the Cedar Park Police Department’s investigation,

including reports, diagrams, witness statements, and bodycam video taken by responding

officers.


       3    Other evidence in the record suggests that there were twelve counselors present.
                                                     3
       The Delapenas filed a response to the plea and submitted their own jurisdictional

evidence, including a copy of a “Texas Health and Human Services Commission Child-

Care Licensing Investigation Report.” Citing multiple acts and omissions, the report

concluded by a preponderance of the evidence that the camp’s director breached the duty

of care owed to Catiana and that his “negligence result[ed] in the death of [a] child in his

care.” In particular, the report found that the director placed camp counselors in positions

where they could not monitor the shallow end of the pool. According to the report, the

director then “released” some children, including Catiana, into the shallow end without life

jackets, even though these children had not taken swim tests and the Delapenas had

informed the camp that Catiana could not swim.

       The trial court denied the plea to the jurisdiction, and this interlocutory appeal

ensued. See TEX. CIV. PRAC. & REM. CODE. ANN. § 51.014(a)(8).

                     II.    STANDARD OF REVIEW & APPLICABLE LAW

       Subject matter jurisdiction is essential to a court’s authority to decide a case. In re

Abbott, 601 S.W.3d 802, 807 (Tex. 2020) (original proceeding) (per curiam) (citing Tex.

Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993)). Whether a trial

court has subject matter jurisdiction is a question of law we review de novo. Sampson v.

Univ. of Tex. at Austin, 500 S.W.3d 380, 384 (Tex. 2016).

       Sovereign immunity is a common-law doctrine that protects the State and its

agencies from lawsuits for money damages and deprives a trial court of subject matter

jurisdiction over the plaintiff’s claims. Mission Consol. Indep. Sch. Dist. v. Garcia, 253

S.W.3d 653, 655 & n.2 (Tex. 2008). Governmental immunity offers the same protections


                                              4
for the State’s political subdivisions, including its cities. Dohlen v. City of San Antonio,

643 S.W.3d 387, 392 (Tex. 2022) (first citing Hillman v. Nueces County, 579 S.W.3d 354,

357 (Tex. 2019); and then citing Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694

n.3 (Tex. 2003)). By design, immunity shields public treasuries from mistakes made by

government officials and employees. Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex.

2006). “[I]mmunity thus protects the public as a whole by preventing potential disruptions

of key government services that could occur when government funds are unexpectedly

and substantially diverted by litigation.” Brown & Gay Eng’g, Inc. v. Olivares, 461 S.W.3d

117, 121 (Tex. 2015).

       On the other hand, protecting the public fisc is cold comfort for an injured person

barred from the judicial remedies that would otherwise be available to them had the

complained-of-acts been committed by a private person. See id.; Bacon v. Tex. Hist.

Comm’n, 411 S.W.3d 161, 172 (Tex. App.—Austin 2013, no pet.) (noting that “sovereign

immunity generally shields our state government’s improvident acts—however

improvident, harsh, unjust, or infuriatingly boneheaded these acts may seem” (internal

quotation marks and citation omitted)). Consequently, courts “defer to the Legislature in

waiving immunity because it is in a better position to weigh the conflicting public policy

interests associated with subjecting the government to liability.” Dohlen, 643 S.W.3d at

392 (citing Wasson Ints., Ltd. v. City of Jacksonville, 489 S.W.3d 427, 432–33 (Tex.

2016)).

       The TTCA provides a limited waiver of immunity for certain tort claims against

governmental entities, including claims for “personal injury and death so caused by a


                                             5
condition or use of tangible personal or real property if the governmental unit would, were

it a private person, be liable to the claimant according to Texas law.” TEX. CIV. PRAC. &

REM. CODE ANN. § 101.021(2). This waiver encompasses “two distinct tort causes of

action: one arising from tangible personal property and one arising from a premises

defect.” Sampson, 500 S.W.3d at 385 (citing Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 230 (Tex. 2004)). A plaintiff’s claim must be one or the other, but it

cannot be both. Id. (citing Miranda, 133 S.W.3d at 233).

       It is the plaintiff’s initial burden to plead facts that affirmatively demonstrate the trial

court’s subject matter jurisdiction, and we review this question as a matter of law. City of

Austin v. Leggett, 257 S.W.3d 456, 461 (Tex. App.—Austin 2008, pet. denied) (citing

Miranda, 133 S.W.3d at 226). We construe the pleadings liberally, accept the plaintiff’s

allegations as true, and look to the plaintiff’s intent. See id. (citing Miranda, 133 S.W.3d

at 226). If the pleadings are deficient but do not demonstrate an incurable defect, then

the issue is one of pleading sufficiency, and the plaintiff should be afforded the opportunity

to amend their pleadings. Id. (citing Miranda, 133 S.W.3d at 226–27). Conversely, if it

becomes clear that the plaintiff cannot allege a viable waiver of immunity, then the suit

should simply be dismissed. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840

(Tex. 2007).

       A governmental defendant may challenge the existence of jurisdictional facts and

support its argument with evidence. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d

755, 770 (Tex. 2018). In such instances, the analysis “mirrors that of a traditional

summary judgment.” Tex. Dep’t of Transp. v. Lara, 625 S.W.3d 46, 52 (Tex. 2021)


                                                6
(quoting Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex. 2012)).

When a governmental entity establishes the absence of a jurisdictional fact, the burden

shifts to the plaintiff to raise a genuine issue of material fact for the jury to resolve;

otherwise, the trial court should rule on the jurisdictional question as a matter of law.

Miranda, 133 S.W.3d at 228. “[I]n evaluating the parties’ evidence, we take as true all

evidence favorable to the nonmovant and indulge every reasonable inference and resolve

any doubts in the nonmovant’s favor.” City of San Antonio v. Maspero, 640 S.W.3d 523,

528–29 (Tex. 2022) (citing Miranda, 133 S.W.3d at 228).

                                      III.   ANALYSIS

       The City contends that the Delapenas’ pleadings and the jurisdictional record do

not support a waiver of immunity. The Delapenas respond that they have alleged two

valid claims under the TTCA, and they stress that neither claim is a premises defect claim.

They first allege that “the City negligently used real property by operating Buttercup [P]ool

in violation of its own adopted safety policies.” They describe this claim as both a failure

to implement policy and a negligent activity.

       Their second claim is based on the City’s failure to provide Catiana with a life jacket

even though these safety devices were available for her use. The Delapenas contend

that this claim falls within the integral safety component doctrine articulated in cases like

Robinson v. Central Texas MHMR Center, 780 S.W.2d 169 (Tex. 1989).

       Finally, in the alternative, the Delapenas ask for an opportunity to amend their

pleadings to allege a premises defect claim based on evidence “that the City has [since]

placed a lifeguard chair directly over where Catiana drowned.” We address each theory


                                              7
of liability and whether it fits within the TTCA’s waiver of immunity.4

A.      Negligent Implementation of Policy

        Negligent implementation of policy is a recognized theory of liability against a

governmental entity based on a government employee’s inadvertent failure to carry out

his employer’s established policy. Maspero, 640 S.W.3d at 533. However, a claim for

negligent implementation of policy is not an independent ground for waiver of immunity.

Id. Instead, to overcome immunity, such a claim must still fall within the parameters of a

statutory waiver. Id. To that end, in order to waive immunity for a negligent implementation

claim, the plaintiff’s injury or death must be “caused by a condition or use of tangible

personal or real property.” TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2).

        Here, the Delapenas allege that City employees violated the City’s pool safety

policy by admitting the camp into the pool without the requisite number of counselors to

adequately supervise the campers. Under the policy, a camp without the requisite ratio of

counselors to campers should be denied entrance to the pool.

        However, “information” within the City’s pool safety policy “is not tangible personal

property, since it is an abstract concept that lacks corporeal, physical, or palpable

qualities.” See Tex. Dep’t of Pub. Safety v. Petta, 44 S.W.3d 575, 580 (Tex. 2001) (citing

Univ. of Tex. Med. Branch at Galveston v. York, 871 S.W.2d 175, 179 (Tex. 1994)).



         4 In their live pleading, the Delapenas also alleged a claim against the City for negligent

supervision, which they have implicitly abandoned on appeal. See Tex. Dep’t of Fam. & Protective Servs.
v. Atwood, 176 S.W.3d 522, 528 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (noting that “negligent
supervision by DFPS are not actionable against DFPS because negligent supervision claims do not
constitute a premise defect or the condition or use of property claim and thus, the [TTCA] does not waive
sovereign immunity for such claims” (citing Tex. Dep’t of Pub. Safety v. Petta, 44 S.W.3d 575, 581 (Tex.
2001))).
                                                   8
“[S]imply reducing [the policy] to writing on paper does not make the information ‘tangible

personal property.’” Id. (first citing Dallas County v. Harper, 913 S.W.2d 207–08 (Tex.

1995); and then citing York, 871 S.W.2d at 179). For example, “the information in an

emergency room procedures manual is not tangible personal property.” Id. at 581 (citing

Kassen v. Hatley, 887 S.W.2d 4, 14 (Tex. 1994)). Therefore, “while instructional manuals

can be seen and touched, the Legislature has not waived immunity for negligence

involving the use, misuse, or non-use of the information they contain.” Id. (citing York,

871 S.W.2d at 179). Accordingly, this allegation does not give rise to a claim under the

TTCA for negligent use of tangible personal property. See id.

B.      Negligent Activity

        But rather than using tangible personal property, the Delapenas allege that “the

City negligently used real property by operating Buttercup [P]ool in violation of its own

adopted safety policies.” According to the Delapenas, the City was “using” Buttercup Pool

within the meaning of § 101.021(2) “because it was employing [the pool] for a given

purpose—as a destination and attraction for day care facilities.” And they insist that their

claim alleges a negligent activity instead of a premises defect.5

        The City responds that, within the confines of the TTCA’s waiver of immunity,

claims based on a use or condition of real property are limited to premises defects, and



         5 Premises defects and negligent activities are distinct theories of liability under the common law.

Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 388 (Tex. 2016) (first citing Clayton W. Williams, Jr.,
Inc. v. Olivo, 952 S.W.2d 523, 527 (Tex. 1997); and then citing Keetch v. Kroger Co., 845 S.W.2d 262, 264
(Tex. 1992)). “[N]egligent activity encompasses a malfeasance theory based on affirmative,
contemporaneous conduct by the owner that caused the injury, while premises liability encompasses a
nonfeasance theory based on the owner’s failure to take measures to make the property safe.” Id. (quoting
De Lago Partners v. Smith, 307 S.W.3d 762, 776 (Tex. 2010)).
                                                     9
the Delapenas have not stated a premises defect claim under the Recreational Use

Statute, which we discuss in more detail below. We agree with the City that the TTCA

does not waive immunity for a claim based on negligent use of real property separate and

apart from premises liability. State v. Tennison, 509 S.W.2d 560, 562 (Tex. 1974)

(rejecting the argument that the TTCA “creates two entirely separate grounds of liability”

for negligent use or condition of real property and a premises defect, but instead

interpreting the premises defect provision to further limit the waiver of immunity for

negligent use or condition of real property); see Sampson, 500 S.W.3d at 385 (explaining

“that a claim for a condition or use of real property is a premises defect claim under the

[TTCA]”); see also Miranda, 133 S.W.3d at 233 (“Texas courts have recognized that to

allow plaintiffs to characterize premises defect claims as claims caused by the negligent

condition or use of personal or real property would render the Legislature’s heightened

requirements for premises defect claims meaningless.” (collecting cases)). Thus, any

claim based on the negligent use of Buttercup Pool must sound in premises liability. See

Sampson, 500 S.W.3d at 385; Tennison, 509 S.W.2d at 562.

      In any event, “we look to the true nature of the dispute” rather than the plaintiff’s

characterization of the claims. Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578

S.W.3d 506, 513 (Tex. 2019). Here, the true nature of the Delapenas’ claim is that City

employees failed to act when, instead of enforcing the City’s policy and denying the camp

admission, they granted the camp access to the premises without ensuring campers

would be adequately supervised by camp counselors.

      Generally, a failure to perform some act does not constitute a “use” of property.


                                           10
Univ. of Tex. Med. Branch at Galveston v. Kai Hui Qi, 402 S.W.3d 374, 389–90 (Tex.

App.—Houston [14th Dist.] 2013, no pet.) (“[A] state entity’s failure to act does not invoke

the [TTCA’s] limited waiver of immunity.”); see, e.g., Dallas Cnty. Mental Health & Mental

Retardation v. Bossley, 968 S.W.2d 339, 343 (Tex. 1998) (“The real substance of

plaintiffs’ complaint is that Roger’s death was caused, not by the condition or use of

property, but by the failure of Hillside’s staff to restrain him once they learned he was still

suicidal. The [TTCA] does not waive Dallas County MHMR’s immunity from such a

complaint.”).

        Because the gravamen of the Delapenas’ first claim is the misuse or non-use of

information in the City’s policy, we conclude that this claim is not actionable under the

TTCA.

C.      Integral Safety Component Doctrine

        With their second claim, the Delapenas allege that the City failed to provide

Catiana with an available lifejacket. Although the TTCA waives immunity for the negligent

“use” of tangible personal property, “mere non-use” of tangible personal property is not

actionable under the TTCA. McKenzie, 578 S.W.3d at 513 (citing Kerrville State Hosp. v.

Cowan, 128 S.W.3d 244, 246 (Tex. 2004)); see TEX. CIV. PRAC. & REM. CODE ANN. §

101.021(2). The distinction between “use” and “non-use” has not always been an easy

one to draw, and the Delapenas rely on a series of cases described by the Supreme Court

of Texas as “the outer bounds of what we have defined as use of tangible personal

property.” Kerrville State Hosp. v. Clark, 923 S.W.2d 582, 585 (Tex. 1996).

        One of those cases has some obvious parallels to this case. In Robinson,


                                              11
employees from a state mental health center took a patient swimming, and despite

knowing that he suffered from epileptic seizures that could cause him to lose

consciousness, the employees failed to equip that patient with an available life preserver.

780 S.W.2d at 169. The patient drowned, and his family sued the health center claiming

its failure to provide a life preserver constituted a condition or use of tangible personal

property. Id. The supreme court found that because the health center “was responsible

for patients being dressed in appropriate swimming attire,” the center’s failure to also

furnish the patient with an available life preserver constituted a negligent use of tangible

personal property. Id. at 171. Seeking to square cases like Robinson with the TTCA’s

“use” requirement, the supreme court has since explained that “[t]he precedential value

of these cases is . . . limited to claims in which a plaintiff alleges that a state actor has

provided property that lacks an integral safety component and that the lack of this integral

component led to the plaintiff’s injuries.” Clark, 923 S.W.2d at 585.

       The Delapenas contend that this case is analogous to Robinson because the City

failed to provide Catiana with an available life jacket. However, unlike Robinson, there is

no allegation or evidence to suggest that the City provided any equipment, such as

swimming attire, to Catiana or the other campers. See 780 S.W.2d at 169. Instead, the

Delapenas argue that the City “provided the use of Buttercup [P]ool but failed to offer an

integral safety component” in the form of a life jacket.

       While a life jacket is certainly a safety device, we do not agree that a life jacket is

a “component” of a pool. See Clark, 923 S.W.2d at 585. Regardless, the integral safety

component doctrine is limited to negligent “use of tangible personal property.” Id.; see,


                                             12
e.g., Robinson, 780 S.W.2d at 169 (providing swimming attire without a life preserver);

Lowe v. Tex. Tech Univ., 540 S.W.2d 297, 300 (Tex. 1976) (providing a football uniform

without a knee brace); Overton Mem’l Hosp. v. McGuire, 518 S.W.2d 528, 529 (Tex. 1975)

(per curiam) (providing a hospital bed without bed rails). As the Delapenas acknowledge,

Buttercup Pool is real property, not tangible personal property; therefore, its “use” cannot

serve as the basis for an integral safety component claim. See Clark, 923 S.W.2d at 585.

Stated differently, the Delapenas cannot tie the non-use of the life jacket to the “use” of

the premises; to do so would run contrary to the supreme court’s admonition that a claim

cannot “be both a premises defect claim and a claim relating to a condition or use of

tangible property.” Sampson, 500 S.W.3d at 385 (citing Miranda, 133 S.W.3d at 233).

       We conclude that the Delapenas have not stated a claim under the integral safety

component doctrine. Instead, they have stated a claim for “mere non-use” of tangible

personal property that is not actionable under the TTCA. See McKenzie, 578 S.W.3d at

513 (citing Cowan, 128 S.W.3d at 246).

D.     Opportunity to Replead

       In the event we find the Delapenas have not alleged a valid waiver of immunity,

they ask that we remand the case so that they may amend their pleadings to allege a

premises defect claim. According to them, “[e]vidence before the trial court indicates that

Buttercup [P]ool may have lacked a sufficient number of lifeguard stands, which thus

operated to create an unsafe condition.” They point to a witness who testified that she

“saw a new lifeguard chair in the middle of the pool where somebody would have been

able to see where that little kiddo drowned.”


                                            13
       Under the TTCA, “if a claim arises from a premise defect, the governmental unit

owes to the claimant only the duty that a private person owes to a licensee on private

property, unless the claimant pays for the use of the premises.” TEX. CIV. PRAC. & REM.

CODE ANN. § 101.022(a). But when a premises defect claim involves a recreational

activity, such as swimming, the Recreational Use Statute further limits the premises

owner’s liability by imposing a specialized duty to “refrain from gross negligence, or from

acting with malicious intent or in bad faith.” See id. §§ 75.001(3)(C) (defining “recreation”

to include swimming), 75.002(d) (establishing duty of care); City of Waco v. Kirwan, 298

S.W.3d 618, 623 (Tex. 2009) (“[A]lthough the recreational use statute references a

trespasser standard, it actually creates a specialized standard of care, one not exactly

consistent with the common-law trespasser standard.” (citing State v. Shumake, 199

S.W.3d 279, 286–87 (Tex. 2006))). Gross negligence is defined as “an act or omission

involving subjective awareness of an extreme degree of risk, indicating conscious

indifference to the rights, safety, or welfare of others.” Kirwan, 298 S.W.3d at 623 (quoting

Shumake, 199 S.W.3d at 287). “[W]hat separates ordinary negligence from gross

negligence is the defendant’s state of mind; in other words, the plaintiff must show that

the defendant knew about the peril, but his acts or omissions demonstrate that he did not

care.” La.–Pac. Corp. v. Andrade, 19 S.W.3d 245, 246–47 (Tex. 1999) (first citing

Williams v. Steves Indus., Inc., 699 S.W.2d 570, 573 (Tex. 1985); and then citing Burk

Royalty Co. v. Walls, 616 S.W.2d 911, 922 (Tex. 1981)).

       “[A] defendant may be liable for gross negligence only to the extent that it owed

the plaintiff a legal duty.” Kirwan, 298 S.W.3d at 623 (collecting cases). Under the


                                             14
Recreational Use Statute,

        landowners owe a duty to warn or protect recreational users when artificial
        conditions create dangerous conditions that are not open and obvious, but
        [they] have no duty to warn or protect against conditions that are open or
        inherent, and thus obvious, regardless of whether such conditions are
        naturally or artificially created.

Suarez v. City of Texas City, 465 S.W.3d 623, 627 (Tex. 2015) (collecting cases). For

example, in Shumake, the plaintiffs alleged that a hidden man-made culvert created a

powerful undertow that caused their nine-year-old daughter to drown in a state park. 199

S.W.3d at 281. The supreme court concluded that the plaintiffs had stated a claim for

gross negligence under the Recreational Statute, in part, because the powerful undertow

created by the hidden man-made culvert represented a latent defect that was not open

and obvious.6 Id. at 288.

        Here, the Delapenas have not alleged, or suggested on appeal, that the pool itself

contained a latent defect, and there is no evidence in the record to support such a

conclusion. See, e.g., id. at 281; City of El Paso v. Collins, 483 S.W.3d 742, 755 (Tex.

App.—El Paso 2016, no pet.) (malfunctioning drain concealed by cloudy pool water was

a latent defect), overruled on other grounds by Town of Shady Shores v. Swanson, 590

S.W.3d 544, 550–51 & n.8 (Tex. 2019); City of Houston v. Cavazos, 811 S.W.2d 231,

231 (Tex. App.—Houston [14th Dist.] 1991, writ dism’d) (fifteen-foot drop-off concealed

by murky water constituted a latent defect). Moreover, we agree with the City that the



        6   The plaintiffs further alleged that, despite receiving several recent reports of near drownings in
the same area, the Parks Department failed to make the culvert safer or warn of the danger. State v.
Shumake, 199 S.W.3d 279, 281(Tex. 2006). The supreme court concluded that this allegation satisfied the
requirement that the Parks Department was subjectively aware of an extreme degree of risk but failed to
act. Id. at 288.
                                                     15
Delapenas have failed to identify any condition, artificial or otherwise, at Buttercup Pool

that was not open or inherent to swimming.

       Rather, the Delapenas only contend that the City failed to take an additional step

to protect swimmers from the natural perils of swimming at its pool. See Mullens v. Binsky,

130 Ohio App.3d 64, 719 N.E.2d 599, 604 (10th Dist. 1998) (concluding that the risk of

drowning at a pool “is an open and obvious condition”); cf. Suarez, 465 S.W.3d at 634

(acknowledging that there are “risks inherently associated with open-water swimming”).

Even if we assume such a duty existed, the record affirmatively negates a finding that the

City was consciously indifferent to swimmer safety.

       The record in this case reflects that, prior to Catiana’s death, the City hired a risk

management consultant to evaluate the City’s operation of Buttercup Pool. The

consultant’s report, written approximately six weeks before the incident, specifically found

that Buttercup Pool’s use of two lifeguard stands, one covering the deep end of the pool

and the other covering the shallow end, was adequate to safely monitor all swimmers in

the pool. The Delapenas have not suggested there were any prior incidents at Buttercup

Pool that would undermine the City’s reliance on the consultant’s report. See Shumake,

199 S.W.3d at 281, 288 (concluding that plaintiffs stated a claim for gross negligence, in

part, because the Parks Department received several recent reports of near drownings

but failed to act).

       The record also shows, as previously mentioned, that the City had developed

safety rules and policies, including a specific policy regarding procedures for camps

visiting the pool. Additionally, the City employed trained lifeguards, and provided life


                                             16
jackets for swimmers to use.7 These acts, among others, demonstrate that the City was

consciously aware of the natural dangers associated with swimming and undertook

substantial affirmative steps to ameliorate those dangers.

       The Delapenas’ proposed claim—that the City created an unsafe condition by

placing two, instead of three, lifeguard stands around the pool—is internally inconsistent

with the idea that the City was consciously indifferent to the safety of swimmers. At most,

the claim concerns an alleged error in judgment, which cannot support a finding of gross

negligence. See Lee Lewis Const., Inc. v. Harrison, 70 S.W.3d 778, 791 (Tex. 2001)

(Hecht,    J.,   concurring)    (“‘Gross    negligence’     means     more     than    momentary

thoughtlessness, inadvertence, or error of judgment. It means such an entire want of care

as to establish that the act or omission in question was the result of actual conscious

indifference to the rights, welfare, or safety of the persons affected by it.”); see also

Kirwan, 298 S.W.3d at 627 (explaining that “some evidence of simple negligence is not

evidence of gross negligence” (quoting Lee Lewis Const., 70 S.W.3d at 785)).

Consequently, remanding the case for further pleading would be inappropriate. See

Koseoglu, 233 S.W.3d at 840.

E.     Summation

       We sympathize with the Delapenas and acknowledge that the lines drawn by the

Legislature—waiving immunity in some cases, but not in others—often lead to unjust

results for those injured by the malfeasance of government employees. See Hillman v.


       7  According to an investigation conducted by the Cedar Park Police Department, the Buttercup
Pool staff were not informed by High Hopes Summer Camp that any of the campers needed lifejackets.
The investigation also suggests that there was a miscommunication amongst camp staff regarding which
campers needed lifejackets.
                                                17
Nueces County, 579 S.W.3d 354, 361 (Tex. 2019) (“We are not blind to the truism that,

‘just as immunity is inherent to sovereignty, unfairness is inherent to immunity.’” (quoting

City of Galveston v. State, 217 S.W.3d 466, 480 n.38 (Tex. 2007) (Willett, J., dissenting)));

Robinson v. Crown Cork & Seal Co., 335 S.W.3d 126, 160 (Tex. 2010) (Willett, J.

concurring) (“As litigants often discover, in the Legislature a deal is sometimes a raw

deal.”). The TTCA has been routinely criticized by jurists for its difficult application and

arbitrary outcomes. See Sampson, 500 S.W.3d at 386–87 (collecting cases calling on the

Legislature to amend the TTCA); Robinson, 780 S.W.2d at 175 (Hecht, J., dissenting) (“I

confess that not all the consequences of construing ‘use’ to exclude ‘non-use’ seem

entirely sensible.”). Nevertheless, until the Legislature sees fit to redraw those lines, we

are duty bound “to interpret and apply the statute as written.” Sampson, 500 S.W.3d at

387 (quoting Abutahoun v. Dow Chem. Co., 463 S.W.3d 42, 49 (Tex. 2015)). Because

the circumstances of this case do not fall within the TTCA’s limited waiver of immunity,

the trial court erred in denying the City’s plea to the jurisdiction.

                                     IV.     CONCLUSION

       We reverse and render a judgment of dismissal for want of jurisdiction.




                                                                  GINA M. BENAVIDES
                                                                  Justice


Delivered and filed on the
17th day of November, 2022.




                                              18